OPINION — AG — ** DEED LAND — QUIT CLAIM DEED ** QUESTION: CAN THE INDEPENDENT SCHOOL DISTRICT OF ATOKA EXECUTE A QUIT CLAIM DEED, LEGALLY, TO THE GRANTORS IN THE DEED PURSUANT TO THIS REVERSIONARY CLAUSE ? — NEGATIVE, UNLESS AND UNTIL A REVERSION OF THE PROPERTY TO SAID ORIGINAL GRANTORS ON ACCOUNT OF THE REVERSION CLAUSE IN THEIR DEED TO HAVE ANNEXED SCHOOL DISTRICT AND THEIR RIGHT TO SUCH QUIT CLAIM DEED HAVE BEEN JUDICIALLY DETERMINED.  (BUILDING, ABANDONED) CITE: 70 O.S. 5-18 [70-5-18], 70 O.S. 5-22 [70-5-22], 70 O.S. 7-4 [70-7-4] (ABANDONMENT) (J. H. JOHNSON)